                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DAVID S QUAIR,                                        Case No. 19-cv-08463-JD
                                                        Plaintiff,
                                   8
                                                                                              ORDER DISMISSING
                                                 v.                                           COMPLAINT WITH LEAVE TO
                                   9
                                                                                              AMEND
                                  10    SAN MATEO COUNTY JAIL, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, a state prisoner, has filed a pro se civil rights complaint under 42 U.S.C. § 1983.

                                  14   He has been granted leave to proceed in forma pauperis.

                                  15                                                DISCUSSION

                                  16           STANDARD OF REVIEW

                                  17           Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  18   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

                                  19   § 1915A(a). In its review, the Court must identify any cognizable claims, and dismiss any claims

                                  20   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  21   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro se

                                  22   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                  23   Cir. 1990).

                                  24           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  25   claim showing that the pleader is entitled to relief.” Although a complaint “does not need detailed

                                  26   factual allegations, . . . a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

                                  27   relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

                                  28   cause of action will not do. . . . Factual allegations must be enough to raise a right to relief above
                                   1   the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

                                   2   omitted). A complaint must proffer “enough facts to state a claim to relief that is plausible on its

                                   3   face.” Id. at 570. The United States Supreme Court has explained the “plausible on its face”

                                   4   standard of Twombly: “While legal conclusions can provide the framework of a complaint, they

                                   5   must be supported by factual allegations. When there are well-pleaded factual allegations, a court

                                   6   should assume their veracity and then determine whether they plausibly give rise to an entitlement

                                   7   to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                   8           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that: (1) a right secured by

                                   9   the Constitution or laws of the United States was violated, and (2) the alleged deprivation was

                                  10   committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  11           LEGAL CLAIMS
                                               Plaintiff alleges that his ability to access the courts has been obstructed. Prisoners have a
                                  12
Northern District of California
 United States District Court




                                  13   constitutional right of access to the courts. See Lewis v. Casey, 518 U.S. 343, 350 (1996); Bounds

                                  14   v. Smith, 430 U.S. 817, 821 (1977). To establish a claim for any violation of the right of access to

                                  15   the courts, the prisoner must prove that there was an inadequacy in the prison’s legal access
                                  16
                                       program that caused him an actual injury. See Lewis, 518 U.S. at 349-51. To prove an actual
                                  17
                                       injury, the prisoner must show that the inadequacy in the prison’s program hindered his efforts to
                                  18
                                       pursue a non-frivolous claim concerning his conviction or conditions of confinement. See id. at
                                  19
                                       351, 354-55.
                                  20

                                  21           Plaintiff asserts, in a conclusory fashion, that defendants have obstructed his access to the
                                  22   courts, and he has failed to receive legal mail. Plaintiff provides no other information and fails to
                                  23   identify any specific defendants. The complaint is dismissed with leave to amend to provide more
                                  24   information. Plaintiff must identify named defendants and describe how they hindered his efforts
                                  25   to pursue a non-frivolous claim concerning his conviction or conditions of confinement. General
                                  26   allegations are insufficient.1
                                  27
                                       1
                                  28     To the extent plaintiff presents other general claims regarding the conditions of his confinement
                                       those claims are dismissed as duplicative of Quair v. Gavin Newsom, Case No. 19-cv-8421 JD.
                                                                                           2
                                   1                                             CONCLUSION

                                   2          1.      The complaint is DISMISSED with leave to amend. The amended complaint must

                                   3   be filed within twenty-eight (28) days of the date this order is filed and must include the caption

                                   4   and civil case number used in this order and the words AMENDED COMPLAINT on the first

                                   5   page. Because an amended complaint completely replaces the original complaint, plaintiff must

                                   6   include in it all the claims he wishes to present. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th

                                   7   Cir. 1992). He may not incorporate material from the original complaint by reference. Failure to

                                   8   amend within the designated time will result in the dismissal of this case.

                                   9          2.      It is the plaintiff’s responsibility to prosecute this case. Plaintiff must keep the

                                  10   Court informed of any change of address by filing a separate paper with the clerk headed “Notice

                                  11   of Change of Address,” and must comply with the Court’s orders in a timely fashion. Failure to

                                  12   do so may result in the dismissal of this action for failure to prosecute pursuant to Federal Rule of
Northern District of California
 United States District Court




                                  13   Civil Procedure 41(b).

                                  14          IT IS SO ORDERED.

                                  15   Dated: March 9, 2020

                                  16

                                  17
                                                                                                      JAMES DONATO
                                  18                                                                  United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                       See Adams v. Cal. Dept. of Health Services, 487 F.3d 684, 688 (9th Cir. 2007).
                                                                                       3
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        DAVID S QUAIR,
                                   4                                                          Case No. 19-cv-08463-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        SAN MATEO COUNTY JAIL, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on March 9, 2020, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   David S Quair ID: #:BG0478
                                       North Kern State Prison
                                  18   P.O. Box 5005, D-Facility-B4-117L
                                       Delano, CA 93216-0567
                                  19

                                  20

                                  21   Dated: March 9, 2020

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          4
